Cook, J.,
delivered the opinion of the court.
A re-examination of the law of this case has convinced xne that I was in error when I voted to affirm the judgment of the trial court, sentencing appellant to death. It is now my opinion that the facts did not warrant a conviction of murder. Section 1237, Code of 1906, was designed to meet just such cases as is made by the record before us.
It follows that I concur in the opinion written by Judge Holden (82 So. 318). Nothing I could say would add anything to his thorough and able discussion of the law and facts.
The judgment of the- trial court will be reversed, and the cause remanded for a retrial in accordance with the principles announced in the aforementioned opinion.

Reversed and remanded,.

Ethridge, Holden, and Stevens, JJ., concurring.
Sykes and Smith, JJ., dissenting.